Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/29/20 have been fully considered but they are not persuasive.
Applicant asserts that Von Gruenigen teaches a variation which isn’t ceramic. This argument is not persuasive. Von Guenigen is relied upon for teaching particular ceramic selections. Verdon is relied upon for teaching ceramic. See Verdon title “ceramic element”. See Verdon abstract “forming a ceramic body”. 
Applicant asserts that Damaski and Takeuichi are silent regarding ceramics. Verdon is relied upon for teaching ceramics. Hessler is relied upon for teaching ceramics. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Verdon does not focus on pivots. This argument is not persuasive. See claim 22. 
Applicant asserts that Verdon discloses forming a decorative element made of ceramic and there is insufficient basis for forming an entire pivot from ceramic. This argument is not persuasive. Claim 22 reads “22.  The timepiece according to the claim 21, wherein the ceramic element forms all or part of a balance spring, an impulse pin, a balance, a staff, a roller, pallets, a pin, a pallet-lever, a fork, a pallet-stone, a dart, a wheel set, a wheel, an arbor, a pinion, a bridge, a main plate, an oscillating weight, a winding stem, a bearing or a bearing-block.” Emphasis is examiner’s. The recitation is exceedingly clear. The recitation “ceramic element” forms “all” of “an arbor” is not the qualified or ambiguous statement applicant is contesting it is. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant repeats the piecemeal arguments in regard to Hessler. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive.
Applicant repeats the argument that Verdon doesn’t teach ceramic. This argument is not persuasive. Applicant is asserting positions in direct contradiction to the language of the prior art. Claim 22 clearly recites a pivot made of ceramic. Applicant’s assertion that Verdon seemingly accidentally disclosed the subject matter has no legal bearing. Applicant cannot invalidate prior art disclosure by saying the inventor had a different intention. The scope of disclosure is as clear as prior art ever gets. 
Claim 22: The timepiece according to claim 21, wherein the ceramic element forms all or part of the balance spring, an impulse pin, a balance, a staff, a roller, pallets, a pin, a pallet-lever, a fork, a pallet-stone, a dart, a wheel set, a wheel, an arbor, a pinion, a bridge, a main plate, an oscillating weight, a winding stem, a bearing or a bearing-block.The fact the ceramic element forms all of a pinion is a clear teaching. 
Claim 1 recites “forming a ceramic body”. Claim 21 depends from claim 1 and recites “at least one ceramic element inlaid with at least one decoration including at least one second ceramic material”. The 
Applicant asserts that the weight of prior art examples outside of Verdon would mean that one having ordinary skill in the art would understand the phrase of claim 22 to not read on the relevant consideration of applicant’s current claims. This argument is not persuasive. Applicant is going to great length to say that Verdon doesn’t disclose what Verdon does. However, the matter is as explicit as anything every gets in patent prosecution. 
Applicant asserts that Verdon does not provide concrete examples beyond casing components, bezels dials, and decorative leaf. This argument is not persuasive. Verdon discloses an arbor made of ceramic – claim 22. The lack of detail thereof is why the rejection is based under 35 USC 103 instead of 35 USC 102. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-19, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230).

the first functional portion being made entirely of ceramic (claim 22), 
Verdon does not disclose the claimed:
a dimension of the ceramic of the first functional portion in at least one dimension being greater than 20 um, and a first outer diameter of the first functional portion forming an outer diameter of the shaft and being less than 0.5 mm;
And a border separating the at least one part of the pivot shank and the at least one part of the pivot, each of the at least one part of the part of the pivot shank, the at least one part of the pivot, and the border having respective surface selected from the group consisting of a cylindrical surface, a truncated conical surface, a curve generating surface, and a flange surface
the surface of the at least one part of the pivot shank having a minimum first diameter, the surface of the at least one part of the pivot having a maximum second diameter smaller than the first minimum first diameter and the surface of the border having a reduction in diameter from a side of the at least one part of the pivot-shank to a side of the at least one part of the pivot, wherein the surface of the border does not merge with the surface of the at least one part of the pivot shank and the surface of the at least one part of the pivot.
Takeuchi teaches a dimension for an arbor less than .5mm and greater than 20um. Takeuchi teaches an arbor with a first part, second part, and adjoining region wherein all are one of cylindrical surface, a truncated conical surface, or a curve generating surface – see figure 7. 
    PNG
    media_image1.png
    164
    170
    media_image1.png
    Greyscale
 At the 
*Unless stated otherwise reference numerals and citations pertain to the base reference – Verdon. 

With regard to claim 4 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the border is a flange (claim 22; Takeuchi figure 7).

With regard to claim 5 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the shaft or the first functional portion has a convex or concave or conical or truncated conical end (Takeuchi – figure 6)

With regard to claim 6 (depends from claim 1) Verdon does not disclose the claimed: a second functional portion. Takeuchi teaches gear and pinions on an arbor – figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in art the configure Verdon’s arbor with a second functional portion, as taught by Takeuchi. The reason for doing so would have been to embody the arbor with an additional and normal time keeping function as taught by Takeuchi.

With regard to claim 7 Verdon and Takeuchi teach the shaft as claimed in claim 6, wherein the second functional portion has an outer diameter less than 2 mm (Takeuchi – paragraph 77).



With regard to claim 9 Verdon and Takeuchi teach the assembly as claimed in claim 1, wherein the shaft is made entirely of ceramic (claim 22).

With regard to claim 10 (depends from claim 1) Verdon does not disclose the claimed: at least one guide, the shaft being designed to perform at least one of the following: - 
rotate or pivot in the at least one guide wherein the at least one part of the pivot cooperated with the guide; and - move in translation in the at least one guide wherein the at least one part of the pivot cooperates with the guide.
Takeuchi teaches at least one guide (16), the shaft (5, 6, 7) being designed to perform at least one of: rotate or pivot in the at least one guide wherein the at least one part of the pivot cooperated with the guide (figures 3, 6) and moving in translation in the at least one guide wherein the at least one part of the pivot cooperates with the guide (figure 3, 6). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor to rotate in a shaft allowing for at rotation and translation in a guide wherein the at least one part of the pivot cooperated with the guide as taught by Takeuchi. The reason for doing so would have been to configure the arbor as a functional part of a timepiece as taught by Takeuichi. 

With regard to claim 11 (depends from claim 10) Verdon does not disclose the claimed: wherein the at least one guide comprises a bearing stone and an endstone, the stones cooperating with the pivot to guide the shaft in the guide.


With regard to claims 13-16 (depends from claim 10) Verdon does not disclose the claimed: an oscillator of the sprung balance (claim 13); a watch movement comprising said oscillator (claim 14), wherein the shaft is a balance shaft (claim 16), or a full timepiece comprising the previous parts (claim 15). Verdon only describes that the arbor is generic arbor. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor with an oscillator of a sprung balance, in a timepiece having a watch movement, such that the arbor is a balance shaft. The reason for doing so would have been to provide a rotational support to a normal and ordinary part of timepiece, movement, and a balance, as is common and ordinary in the art. See also Takeuchi paragraphs 73, 82, 123, 144.

With regard to claim 17 Verdon and Takeuchi teach the timepiece shaft as claimed in claim 1, wherein the first outer diameter of the first functional portion is less than 0.4 mm (Takeuchi – paragraph 77).

With regard to claim 18 Verdon and Takeuchi teach the timepiece shaft as claimed in claim 1, wherein the first outer diameter of the first functional portion is less than 0.2 mm (Takeuchi – 173a, 173b .14mm and .2mm figure 3 – paragraph 77)



With regard to claim 22 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the surface of the border is surface of a seat (Takeuchi – figures 6, 7)

With regard to claim 23 Verdon and Takeuchi teach the shaft as claimed in claim 6, wherein the second functional portion is selected from the group consisting of - a second functional portion adapted for receiving a timepiece component (Takeuchi – 5, 6, 7), - a second pivoting portion adapted for a timepiece component on the shaft (Takeuchi – 5, 6, 7), and - a second intermeshing portion (Takeuchi – 5, 6, 7)

Claims 1, 4-11, 13-19, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 9342050) in view of Takeuchi (US 2010/0254230).
With regard to claim 1 Hessler discloses a timepiece shaft, comprising: a first functional portion including at least one of (i) at least one part of a pivot-shank (column 4 lines 25-33) and (ii) at least one part of a pivot (column 4 lines 25-33), the first functional portion being made entirely of ceramic (column 4 lines 25-33).

And a border separating the at least one part of the pivot shank and the at least one part of the pivot, each of the at least one part of the part of the pivot shank, the at least one part of the pivot, and the border having respective surface selected from the group consisting of a cylindrical surface, a truncated conical surface, or a curve generating surface, and a flange surface
the surface of the at least one part of the pivot shank having a minimum first diameter, the surface of the at least one part of the pivot having a maximum second diameter smaller than the first minimum first diameter and the surface of the border having a reduction in diameter from a side of the at least one part of the pivot-shank to a side of the at least one part of the pivot, wherein the surface of the border does not merge with the surface of the at least one part of the pivot shank and the surface of the at least one part of the pivot.
Takeuchi teaches a dimension for an arbor less than .5mm and greater than 20um, cylindrical surface, a truncated conical surface, or a curve generating surface – see figure 7. 
    PNG
    media_image1.png
    164
    170
    media_image1.png
    Greyscale
. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Hessler’s arbor with dimensions according to Takeuchi including -  less than .5mm and greater than 20um as taught by Takeuchi. The reason for doing so would have been to form the arbor with normal dimensions for a timepiece arbor, as taught by Takeuchi. 
*Unless stated otherwise reference numerals and citations pertain to the base reference – Hessler. 

With regard to claim 4 Hessler and Takeuchi teach the shaft as claimed in claim 1, wherein the border is a flange (column 4 lines 25-33; Takeuchi figure 7).

With regard to claim 5 Hessler and Takeuchi teach the shaft as claimed in claim 1, wherein the shaft or the first functional portion has a convex or concave or conical or truncated conical end (Takeuchi – figure 6)

With regard to claim 6 (depends from claim 1) Hessler does not disclose the claimed: a second functional portion. Takeuchi teaches gear and pinions on an arbor – figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in art the configure Hessler’s arbor with a second functional portion, as taught by Takeuchi. The reason for doing so would have been to embody the arbor with an additional and normal time keeping function as taught by Takeuchi.

With regard to claim 7 Hessler and Takeuchi teach the shaft as claimed in claim 6, wherein the second functional portion has a second outer diameter less than 2 mm (Takeuchi – paragraph 77).

With regard to claim 8 Hessler and Takeuchi teach the assembly as claimed in claim 7, wherein a ratio of the maximum diameter of the first functional portion to the outer diameter of the second functional part is less than 0.9 (Takeuchi – paragraph 77, figure 7).

With regard to claim 9 Hessler and Takeuchi teach the assembly as claimed in claim 1, wherein the shaft is made entirely of ceramic (column 4 lines 25-33).


Takeuchi teaches at least one guide (16), the shaft (5, 6, 7) being designed to perform at least one of: rotate or pivot in the at least one guide (figures 3, 6) and moving in translation in the at least one guide wherein the at least one part of the pivot cooperates with the guide (figure 3, 6). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Hessler’s arbor to rotate in a shaft allowing for at rotation and translation in a guide as taught by Takeuchi. The reason for doing so would have been to configure the arbor as a functional part of a timepiece as taught by Takeuichi. 

With regard to claim 11 (depends from claim 10) Hessler does not disclose the claimed: wherein the at least one guide comprises a bearing stone and an endstone, the stones cooperating with the pivot or pivot- shank to guide the shaft in the guide.
Takeuchi teaches at least one guide comprises a bearing stone (16) and an endstone (17) the stones cooperating with the pivot or pivot shank to guide the shaft in the guide (figure 3, 6). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Hessler’s arbor in a guide according to Takeuchi including a bearing stone and end stone, as taught by Takeuchi. The reason for doing so would have been to configure the arbor as a functional part of a timepiece as taught by Takeuichi.

With regard to claims 13-16 (depends from claim 10) Hessler does not disclose the claimed: an oscillator of the sprung balance (claim 13); a watch movement comprising said oscillator (claim 14), wherein the 

With regard to claim 17 Hessler and Takeuchi teach the timepiece shaft as claimed in claim 1, wherein the first outer diameter of the first functional portion is less than 0.4 mm (Takeuchi – paragraph 77).

With regard to claim 18 Hessler and Takeuchi teach the timepiece shaft as claimed in claim 1, wherein the first outer diameter of the first functional portion is less than 0.2 mm (Takeuchi – 173a, 173b .14mm and .2mm figure 3 – paragraph 77)

With regard to claim 19 (depends from claim 1) Hessler does not teach the claimed: wherein the first outer diameter of the first functional portion is less than 0.1 mm. Takeuchi teaches a dimension of .14mm – paragraph 77. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Hessler’s arbor with a function part less than .1mm. The reason for doing so would have been to size the arbor to fit and function as a rotational part in a small timepiece. 

With regard to claim 22 Hessler and Takeuchi teach the shaft as claimed in claim 1, wherein the surface of the border is surface of a seat (Takeuchi – figures 6, 7)

With regard to claim 23 Hessler and Takeuchi teach the shaft as claimed in claim 6, wherein the second functional portion is selected from the group consisting of - a second functional portion adapted for receiving a timepiece component (Takeuchi – 5, 6, 7), - a second pivoting portion adapted for a timepiece component on the shaft (Takeuchi – 5, 6, 7), and - a second intermeshing portion (Takeuchi – 5, 6, 7)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230) in further view of Damasko (US 2002/0114225).
With regard to claim 12 (depends from claim 10) Verdon does not disclose the claimed: wherein the at least one guide comprises a ball race way and balls, the balls cooperating by contact with the pivot to guide the shaft in the guide.
Damasko teaches a pivot arbor with balls and a ball race way-figures 3, 4. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor with balls and a ball race way as taught by Damasko. The reason for doing so would have been to utilize a known and common variant on arbor rolling design. Note in particular that figures 3 and 4 are a variant on the system according to figure 2 akin to Takeuchi's disclosure. An additional reason for doing so would have been to utilize a rotational system with improvements in shock absorption as taught by Damasko.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 9342050) in view of Takeuchi (US 2010/0254230) in further view of Damasko (US 2002/0114225).
With regard to claim 12 (depends from claim 10) Hessler does not disclose the claimed: wherein the at least one guide comprises a ball race way and balls, the balls cooperating by contact with the pivot to guide the shaft in the guide.
Hessler’s arbor with balls and a ball race way as taught by Damasko. The reason for doing so would have been to utilize a known and common variant on arbor rolling design. Note in particular that figures 3 and 4 are a variant on the system according to figure 2 akin to Takeuchi's disclosure. An additional reason for doing so would have been to utilize a rotational system with improvements in shock absorption as taught by Damasko.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230) in further view of Von Gruenigen (US 2014/0198624)
With regard to claim 2 (depends from claim 1) Verdon does not disclose the claimed: wherein the ceramic is for the most part composed of: - zirconium oxide, or - alumina, or - a combination of these two oxides. 
Verdon discloses a ceramic, but doesn’t say what the ceramic is. Von Gruenigen discloses several well-known ceramics known for their hardness and non-sensitivity to magnetic fields. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to choose from a list of known and common ceramics to form Verdon’s ceramic part, including zirconium oxide, alumina, or a combination thereof. Evidence of the general awareness of those skilled in the art of these particular ceramics is provided by Von Gruenigen – abstract. The reason for doing so would have been to make a particular material selection for Verdon’s generic disclosure of ceramic. Another reason for doing so would have been to pick a ceramic known for its hardness and limited magnetic sensitivity, as evidenced by Von Gruenigen.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230) in further view of Von Gruenigen (US 2014/0198624), in further view of Rappo (US 2010/0214880)
With regard to claim 20 (depends from claim 2) Verdon does not teach the claimed: ceramic comprises one or more elements selected from the group consisting of. - carbon nanotubes, - graphene, - fullerenes, - yttrium oxide, - cerium oxide, - zirconium carbide, - silicon carbide, - titanium carbide, - zirconium boride, - boron nitride, - titanium nitride, and - silicon nitride.
Rappo teaches adding carbon nanotubes – claim 14. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s ceramic part to further have carbon nanotubes as taught by Rappo. The reason for doing so would have been to provide reinforcement and improved tribological characteristics as taught by Rappo. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 9342050) in view of Takeuchi (US 2010/0254230) in further view of Von Gruenigen (US 2014/0198624)
With regard to claim 2 (depends from claim 1) Hessler does not disclose the claimed: wherein the ceramic is for the most part composed of: - zirconium oxide, or - alumina, or - a combination of these two oxides. 
Hessler discloses a ceramic, but doesn’t say what the ceramic is. Von Gruenigen discloses several well-known ceramics known for their hardness and non-sensitivity to magnetic fields. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to choose from a list of known and common ceramics to form Hessler’s ceramic part, including zirconium oxide, alumina, or a combination thereof. Evidence of the general awareness of those skilled in the art of these particular ceramics is provided by Von Gruenigen – abstract. The reason for doing so would have been to make a particular material selection for Hessler’s generic disclosure of ceramic. Another reason for .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 9342050) in view of Takeuchi (US 2010/0254230) in further view of Von Gruenigen (US 2014/0198624), in further view of Rappo (US 2010/0214880)
With regard to claim 20 (depends from claim 2) Hessler does not teach the claimed: ceramic comprises one or more elements selected from the group consisting of. - carbon nanotubes, - graphene, - fullerenes, - yttrium oxide, - cerium oxide, - zirconium carbide, - silicon carbide, - titanium carbide, - zirconium boride, - boron nitride, - titanium nitride, and - silicon nitride.
Rappo teaches adding carbon nanotubes – claim 14. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Hessler’s ceramic part to further have carbon nanotubes as taught by Rappo. The reason for doing so would have been to provide reinforcement and improved tribological characteristics as taught by Rappo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2-12-21
/SEAN KAYES/Primary Examiner, Art Unit 2844